SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 21, Adventure Energy, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 333-154799 26-2317506 (State of Incorporation) (Commission File Number) (IRS Employer ID) 33 6th Street South, Suite 600, St Petersburg, FL 33701 (Address of principle executive offices) (727) 824-2800 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Richard A. Friedman, Esq. Marcelle S. Balcombe, Esq. Sichenzia
